By the court.
The court are of the opinion, that they have no authority to revise the judgment of the court of common pleas in reference to these by-laws. The Rev. Sts. c. 15, § 13, require that the by-laws, which towns have authority to make, shall be approved by the court of common pleas. The authority thereby given to that court is a special authority, conferred for a special purpose. The court of common pleas are to exercise their discretion. Should this court be of a different opinion from that of the court of* common pleas, as to the expediency or legal effect of the by-laws, or the power of the town to make them, (though certainly we do not mean to intimate such an opinion,) this court could not reverse the decision of the court of common pleas and render such judgment as they ought to have given. The approval of this court would not be a compliance with the statute, and would not give effect to these by-laws.
Should this court be called on, in another course of proceeding, to issue a writ of mandamus, in a case more obviously judicial, it could only be to procure and render some judgment, not to direct the court of common pleas what judgment they should render. But they have already acted finally on the subject, and therefore there would be no ground upon which such a proceeding could be sustained.
The right to take this appeal was claimed under the Rev. Sts. c. 82, § 6, giving an appeal to this court from the court of common pleas in “ any civil action, suit or proceeding whatever,” under the term “proceeding.” This word, however, must be construed in connection with the subject matter, and the other terms, with which it is associated. The general subject is judicial proceedings ; the particular words are “ civil *337action, suit, or proceeding,” which limits it to actions and writs, or proceedings quasi judicial. Should a statute refer to a house, store, shed, or “ other erection,” the latter term could hardly be construed to include a flagstaff, but only erections ejusdmn generis.

Appeal dismissed.